DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Upon further review and consideration, significant changes to the claims have been made. A new grounds of rejection is made hereinafter. 
Claims 1-17 and 19-26 are pending in the application. Claim 18 has been cancelled. 
Applicant’s arguments with respect to claims 1-17 and 19-26 have been considered but are moot because the new ground of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-10, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (WO2012/078680) in view of Fox (US Patent No 4,672,917).
Regarding claim 1, Eakin discloses an animal feeding device (feeding station 6), comprising: at least one cassette (feed hopper 8) including a frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) including wall elements (Fig 1) that define an upper compartment (space above side frame 15) and a lower compartment (space below side frame 15) of the frame, side wall elements of the frame defining a width of the upper compartment (Fig 1), a food container (feed hopper 8) housed in the upper compartment of the frame and supported by at least one of the wall elements of the frame (Fig 1), the food container including a bottom portion (bottom potion of feed hopper 8), the food container (feed hopper 8) is capable of slidably engaging the frame (Fig 1), and a food delivery device (feed dispensing auger assembly 9) housed in the lower compartment of the frame (Fig 1), said food container communicating with said food delivery device through an opening provided in the bottom portion of the food container (bottom of feed hopper 8 
Eakin does not disclose the same shape food container. However, food containers with three vertical walls and a forth one comprising an inclination to facilitate the flow of feed towards the outlet are well known in the prior art. Fox discloses a food container (hopper compartment 16) side walls (wall limiting with compartment 16 on the left and opposite wall on the right) being parallel in a longitudinal direction (Fig 1), having a constant distance therebetween in said longitudinal direction (Fig 2), being opposite to each other, being connected to and separated by the front wall in one end thereof (Fig 2), and being connected to and separated by the end wall in an opposite end thereof (Figs 1 &2), the end wall having an inclination towards the bottom portion of the food container at least along a lower part thereof (inclination towards the bottom as seen in Figs 1 & 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Eakin with the invention of Fox by changing the shape of the food container, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use the shape of the food container taught by Fox to improve the flow of feed through the outlet, allowing for more efficient feeding and to better use the spacing of the frame. 
Regarding claim 2, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the height of the upper compartment (space above frame 15) corresponds to the height of the food container (feed hopper 8, Figs 1& 2). 
Regarding claim 3, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the outer surface of said side walls of the food container (feed hopper 8) are in contact with the side wall elements of the frame (Fig 1), such that the food container (feed hopper 8) is held in position in the frame at least partly as a result of a friction force between said side walls and said side wall elements (feed hopper 8 in contact with side frame 15 and hopper mount 14, held at least in part by friction since they are touching).
Regarding claim 5, Eakin in view of Fox discloses the animal feeding device according to claim 1. Eakin discloses wherein the lower compartment (space below side frame 15) has a width equal (Figs 1 & 2 show equal width) to the width of the upper compartment (space above side frame 15).
Regarding claim 9, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) further comprises first support surfaces (hopper mount 14) by which the food container (feed hopper 8) is supported.
Regarding claim 10, Eakin in view of Fox discloses the animal feeding device according to claim 9 as previously discussed. Eakin discloses the frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) further comprises first guide elements (mounting bracket 45) that enable the food container (hopper 8) to be slid 
Regarding claim 13, Eakin in view of Fox discloses animal feeding device according to claim 1 as previously discussed. Fox further discloses wherein the at least one cassette comprises a plurality of cassettes (hopper 4 has compartments 14 and 16). Eakin in view of Fox discloses the claimed invention except for the cassettes are releasably attached to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to make the cassettes separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. One of ordinary skill in the art would be motivated to make the cassettes releasably attached to each other (separable) so that cassettes of the feeding device can be easily removed for cleaning and maintenance without stopping the other feeding devices from being in an operational state. 
Regarding claim 14, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin further discloses a platform on which the at least one cassette stands (mounting bracket 45 provides a platform for hopper 8). Fox further discloses a lift (trolley 8; Fig 1) to hold the feeding device at a predetermined height above ground.
Regarding claim 16, Eakin discloses a food container (feed hopper 8) of a feeding device (feed station 6) capable of feeding animals, the feeding device (feed station 6) including an opening (feed dispensing auger assembly 9 has an opening), said food container (feed hopper 8) comprising: a top provided with a food inlet (opening at the top of feed hopper 8) for introduction of food into the food container; a bottom portion provided with a food outlet (opening at the bottom of hopper 8 is implicit) capable of communicating with the opening of the feeding device when the bottom portion of the food container is positioned over the 
Eakin does not teach the same shape food container. However, food containers with three vertical walls and a forth one comprising an inclination to facilitate the flow of feed towards the outlet are well known in the prior art. Fox discloses a food container (hopper compartment 16) with side walls (wall limiting with compartment 16 on the left and opposite wall on the right) being parallel in a longitudinal direction (Fig 1), having a constant distance therebetween in said longitudinal direction (Fig 2), being opposite to each other, being connected to and separated by the front wall in one end thereof (Fig 2), and being connected to and separated by the end wall in an opposite end thereof (Figs 1 & 2), the end wall having an inclination towards the bottom portion of the food container at least along a lower part thereof (inclination towards the bottom as seen in Figs 1 & 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Eakin with the invention of Fox by changing the shape of the food container, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use the shape of the food container taught by Fox to improve the flow of feed 
Regarding claim 17, Eakin in view of Fox discloses the food container according to claim 16 as previously discussed. Eakin in view of Fox further discloses wherein the parallel side walls are generally flat (Figs 1-2 of Fox), and the front wall is generally flat and perpendicular to the side walls (Figs 1-2 of Fox).
Regarding claim 19, Eakin in view of Fox discloses the food container according to claim 16 as previously discussed. Eakin discloses at the bottom portion of the food container (bottom of feed hopper 8), the engagement system (45, 46, 47, 48, 49, 50, 51; para 0047 and Fig 4) is capable of engaging with a guide element of a frame (mounting bracket 45) capable of housing the food container (para 0047 and Fig 4).
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (WO2012/078680) in view of Fox (US Patent No 4,672,917), as applied to claim 1 above, and further in view of Crathco Refrigerated Juice Dispenser (on sale at Katom Restaurant Supply). 
a.  	Regarding claim 4, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin further discloses in a front end of the frame (Fig 1), the wall elements of the frame define a lateral opening (Fig 1) into the upper compartment (space above side frame 15), said lateral opening having a width corresponding to the width of the upper compartment (feed hopper 8 and opening in frame work has corresponding widths; Fig 1) and a height equal to or larger than the height of the food container (feed hopper 8 and the opening in  frame work has corresponding heights; Fig 1), said lateral opening being capable of allowing passage of the food container into and out of the upper compartment respectively (feed hopper 8 could be removed through the opening in the frame work; Fig 1).  


    PNG
    media_image1.png
    1000
    1000
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    573
    573
    media_image2.png
    Greyscale

Fig 1. Crathco Refrigerated Drink Dispenser
Regarding claim 6, Eakin in view of Fox discloses the animal feeding device of claim 1 as previously discusses. Eakin further discloses wherein the wall elements of the frame define a lateral opening into the lower compartment (Fig 1), which is capable of allowing entrance and exit of the food delivery device (feed dispensing auger assembly 9)  into and out of the lower compartment respectively (Fig 1).

Regarding claim 7, Eakin in view of Fox discloses the animal feeding device according to claim 4 as previously discusses. Eakin further discloses lateral opening into the upper compartment and a lateral opening into the lower compartment are provided on a same side of the frame (Fig 1).
Additionally, the Crathco Refrigerated Juice dispenser discloses a feeding device with upper and lower compartments wherein the opening into the upper and lower compartments are on the same side of the frame (seen in Fig 1 above). 
Claims 8, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (WO2012/078680) in view of Fox (US Patent No 4,672,917), as applied to claim 1 above, and further in view of Hamed (FR 2,859,876).
Regarding claim 8, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Fox further discloses wherein the food delivery device (feed dispensing auger assembly 9) is capable of receiving food from an outlet provided in the bottom portion of the food container (feed hopper 8) and deliver that food to a further downstream food collector (feeding trough 7) positioned below the food delivery device (Fig 1), and the food delivery device defines a food delivery path (food travels from hopper 8 through dispensing auger assembly 9 into feeding trough 7). 
Eakin discloses the claimed invention except for the details of the angle of inclination of the food delivery path. However, Hamed discloses an animal feeding device (Fig 1) with a food delivery path (tube 19) which has an inclination angle of between 5o and 45o (Fig 1) relative a 
Regarding claim 11, Eakin in view of Fox discloses the animal feeding device according to claim 10 as previously discussed. Eakin discloses support for the food delivery device (mounting surface 45 supports feed dispensing auger assembly 9; Fig 1). 
Additionally, Hamed discloses second support surfaces (rails 10) by which the food delivery device (feeder 12) is supported. One of ordinary skill in the art would be motivated to add second support surfaces to more securely hold the food delivery device in place.  
Regarding claim 12, Eakin in view of fox discloses the animal feeding device according to claim 11. Hamed further discloses second guide elements (rails 10) that enable the food delivery device (feeder 12) to be slid into the lower compartment (portion below feeder 12 as seen in Fig 1) to a position in which the food delivery device is supported by said second support surfaces (Fig 1). One of ordinary skill in the art would be motivated to add second guide elements to more securely hold the feed delivery device in place. 
Regarding claim 15, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin in view of Fox does not explicitly disclose a cover at the bottom portion of the food container. However, Hamed discloses a slideably arranged element (moveable plate 9) that covers the opening provided at the bottom portion of the food . 
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (WO2012/078680) in view of Fox (US Patent No 4,672,917), as applied to claim 16 above, and further in view of Huntziker (US Patent No 4,434,262). 
Regarding claim 20, Eakin in view of Fox teaches the food container according to claim 16 as previously discussed. Eakin in view of Fox discloses the claimed invention except for the food container has a width w, which is said distance between the side walls thereof, and a maximum height, and wherein 0.1h < w < 0.5h. 
Huntziker teaches a food container (feed storage hopper 1) with a width w (82 mm) which is said distance between side wall thereof (since the hopper is a rectangular box, the width is the distance between the side walls), and a maximum height h (160 mm). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close to the claimed invention.  The width of the food container (hopper) in Huntziker is 0.5125h, which is merely close to the claimed invention. See MPEP 2144.05.
It would have been an obvious matter of design choice to use a food container with the height/width dimensions taught by Huntziker, since such a modification would have involved a 
Regarding claim 21, Eakin in view of Fox teaches the food container according to claim 16 as previously discussed. Eakin in view of Fox discloses the claimed invention except for the food container has a width w, which is said distance between the side walls thereof, and a maximum length l, as seen from the front wall to the end wall, and wherein 0.1l < w < 0.5l. 
Huntziker teaches a food container (feed storage hopper 1) has a width (82 mm) which is said distance between side walls thereof (since the hopper is a rectangular box, the width is the distance between the side walls), and a maximum length (210 mm) wherein 0.1l <w <0.51l. The width of the food container (hopper) in Huntziker is 0.3905l which falls within the claimed range. 
It would have been an obvious matter of design choice to use a food container with the width/length dimensions taught by Huntziker, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior 
Regarding claim 22, Eakin in view of Fox teaches the food container according to claim 16 as previously discussed. Eakin in view of Fox discloses the claimed invention except for an inclination angle of said lower part of the end wall is in the range of 30-60o. 
Huntziker teaches the inclination angle (col 4, lines 50-53) of said lower part of the end wall (panel 6) is in the range of 30-60o (col 4, lines 50-53). The lower back panel is sloped 35o to the vertical plane, which is 55o to the horizontal plane. It would have been an obvious matter of design choice to use a food container with the angle of inclination taught by Huntziker, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use these dimensions to improve the gravimetric flow of feed in the hopper.
Regarding claim 23, Eakin in view of Fox teaches the food container of clam 16 as previously discussed. Eakin discloses wherein the bottom portion has a bottom rim that defines said food outlet (bottom portion of hopper 8) at an angle (Fig 1). 
. 
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (WO2012/078680) in view of Fox (US Patent No 4,672,917) and further in view of Brummel (US Patent No 2015/0208608 A1).
Regarding claim 24, Eakin discloses an animal feeding system comprising at least one stall (30, 50, 60, 70; Figs 3, 6, 7-10) capable of receiving an animal (A; Fig 10); a food manager (feeding trough 7), and an animal feeding device (feeding station Figs 1 & 10) capable of filling the food manger (feeding trough 7) with food, an animal feeding device (feeding station 6), comprising: at least one cassette (feed hopper 8) including a frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) including wall elements (Fig 1) that define an upper compartment (space above side frame 15) and a lower compartment (space below side frame 15) of the frame, side wall elements of the frame defining a width of the upper compartment (Fig 1), a food container (feed hopper 8) housed in the upper compartment of the frame and supported by at least one of the wall elements of the frame (Fig 1), the food container including a bottom portion (bottom potion of feed hopper 8), the food container (feed hopper 8) is capable of slidably engaging the frame (Fig 1), and a food 
Eakin discloses a food container but does not disclose the same shape food container. However, food containers with three vertical walls and a forth one comprising an inclination to facilitate the flow of feed towards the outlet are well known in the prior art. Fox discloses a food container (hopper compartment 16) side walls (wall limiting with compartment 16 on the left and opposite wall on the right) being parallel in a longitudinal direction (Fig 1), having a constant distance therebetween in said longitudinal direction (Fig 2), being opposite to each other, being connected to and separated by the front wall in one end thereof (Fig 2), and being connected to and separated by the end wall in an opposite end thereof (Figs 1 &2), the end wall having an inclination towards the bottom portion of the food container at least along a lower part thereof (inclination towards the bottom as seen in Figs 1 & 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Eakin with the invention of Fox by changing the shape of the food container, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be 
Eakin in view of Fox discloses the claimed invention except for the feeding system is part of an animal milking system, comprising: at least one milking device configured for the milking of an animal. Brummel discloses an animal milking system (milking device 1; Fig 1) comprising at least one milking device (milking stations 6 with milking means 8) capable of milking an animal with an animal feeding device (feeding device with plurality of troughs 12; para 0029-0030 and Fig 1).  The practice of feeding animals during milking is common in the art. Therefore it would have been obvious to one of ordinary skill in the art to combine the known feeding system with the known milking system. One of ordinary skill in the art would be motivated to combine the known milking system with the known milking device in order to keep the animal relaxed during milking and motivated it to return for milking.
Regarding claim 25, Eakin in view of Fox and Brummel discloses the animal milking system according to claim 24. Brummel further discloses an identification device (animal recognition device 22) capable of identifying an animal that is in a predetermined milking position at the food manger (para 0031); and a controller that controls the operation of the food delivery device (control unit 15… to determind if and how much food is due to the cow; para 0031) of the animal feeding device based on information from said identification device and information in a database that contains information of an amount and a type of food to be served to an animal (datafile as described in para 0031). 
Regarding claim 26, Eakin in view of Fox and Brummel discloses the animal milking system according to claim 24. Brummel further discloses wherein the animal milking system is a rotary parlor (Fig 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brelsford (US Patent No 3,115,117), Barley (2013/104807), and Camara (2019/0230900).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644